 Case 4:17-cr-40037-JPG Document 43 Filed 09/07/21 Page 1 of 2 Page ID #156




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                     Case No. 17-cr-40037-JPG

 ANDRAE C. JACKSON,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the pro se motion of defendant Andrae C. Jackson

to withdraw his guilty plea and dismiss the indictment (Doc. 37). The motion relies on the

Supreme Court case of Rehaif v. United States, 139 S. Ct. 2191 (2019), which held that that in a

prosecution under 18 U.S.C. §§ 922(g) and 924(a)(2), the Government must prove both that the

defendant knew that he possessed a firearm and that he knew he belonged to the relevant

category of persons barred from possessing a firearm. Pursuant to Administrative Order 249,

the Court appointed the Federal Public Defender to assist Jackson in filing a meritorious motion

or to withdraw from the case. FPD Preston Humphrey, Jr. determined that Jackson could not

make a non-frivolous motion relying on Rehaif and moved to withdraw (Doc. 41). Sadly,

Humphrey has since passed away, so the Court GRANTS his motion to withdraw as counsel

(Doc. 41). New counsel has entered an appearance to replace Humphrey.

       Regardless of the merits of any Rehaif-based claim, the Court believes that the proper

vehicle for Jackson’s challenge is a motion under 28 U.S.C. § 2255, not a motion to withdraw his

guilty plea in his criminal case. He has not filed a § 2255 motion previously, so his petition

would not be barred as an unauthorized second or successive petition. See 28 U.S.C. § 2255(h).

However, the Court is hesitant to construe his current motion as a § 2255 motion without a clear
 Case 4:17-cr-40037-JPG Document 43 Filed 09/07/21 Page 2 of 2 Page ID #157




indication that he intends to invoke that statute. “[T]he court cannot so recharacterize a pro se

litigant’s motion as the litigant’s first § 2255 motion unless the court informs the litigant of its

intent to recharacterize, warns the litigant that the recharacterization will subject subsequent

§ 2255 motions to the law’s ‘second or successive’ restrictions, and provides the litigant with an

opportunity to withdraw, or to amend, the filing.” Castro v. United States, 540 U.S. 375, 377

(2003).

          Accordingly, the Court WARNS Jackson that if he does not file a motion to withdraw his

pending motion to withdraw his guilty plea and dismiss the indictment on or before October 1,

2021, the Court will construe it as a § 2255 motion and Jackson will then be subject to the

second or successive filing restrictions contained in 28 U.S.C. § 2255(h). Jackson’s counsel

shall remain in this case to counsel him regarding the advisability of allowing his motion to be

construed as a § 2255 motion but may seek leave to withdraw after he makes that decision. The

Court is not likely to appoint Jackson counsel if a new § 2255 case is opened based on his

motion to withdraw guilty plea and dismiss the indictment.

          In light of this ruling, the Court DENIES as moot Jackson’s motion for status (Doc. 39).

IT IS SO ORDERED.
DATED: September 7, 2021


                                                       s/ J. Phil Gilbert _
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE




                                                   2
